   Case: 1:18-cr-00809 Document #: 1 Filed: 11/29/18 Page 1 of 11 PageID #:1
                                                                                                         \
                                                                  JUIffiALOH$O
                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS IIAGISTRAT'I       $IBERT
                             EASTERN DIVISION                     'UDGE


UNITED STATES OF AMERICA                       N"    18CR 809            United States
     v.                                        Violation: Title   1-8,
                                               Code, Section 1344(1)
CRISTIAN MALEC ANd                                                                 D/
KINGA POLITANSKA                                                         FEE*HM
                                  COUNT ONE
                                                                             NoI/ 2 e   2018

      TheSPECIALDECEMBERzoLtGRANDJURYchaTgeS:
                                                                     .,.I['^: Ut l,8iR   ItY 18   il*,
      1.    At tirnes material to this indictment:
                                                                               the
            a.     Jp Morgan Chase bank ("Chase") was a financial institution,
                                              Deposit Insurance corporation'
deposits of which were insured by the Federal
                                                and elsewhere'
chase served customers in Park Ridge, Illinois,
                                                                                  the
                   citibank, N.A., bank ("citibank") was a financial institution,
                                              Deposit Insurance corporation'
deposits of which were insured by the Federal
                             park Ridge, Illinois, and elsewhere.
citibank served customers in
                                                                  MALEC
                   Company A was an Illinois business CRISTIAN

partially owned and oPerated'

             d.CompanyBwasanIllinoisbusinessCRISTIANMALECowned

and operated.

             e.CompanyCwasanlllinoisbusinesslndividualAownedand
operated.

                f.CompanyDwasanIllinoisbusinessKINGAPOLITANSKA
 owned and oPerated.
    Case: 1:18-cr-00809 Document #: 1 Filed: 11/29/18 Page 2 of 11 PageID #:2



            g.     Chase Account 1 was a Chase business checking account ending

in7791,L and held in the name of CompanyA. CRISTIAN MALEC was an authorized

signer on Chase Account   1.

            h.    Chase Account 2 was a Chase business checking account ending

in 07509 and held in the name of Company C. Individual A was an authorized signer

on Chase Account 2.

                   Citibank Account L was a Citibank business checking account

ending in07439 and held in the name of Company B. CRISTIAN MALEC was an

authorized signer on Citibank Account    1.

             j.       Edgebrook Account       1 was an Edgebrook Bank business
checking account ending     in   05477 and held     in the name of Company D. KINGA

POLITANSKA had access to, and control over, Edgebrook Account            1.


             k        Polish & Slavic Account   1   was a Polish & Slavic Federal Credit

Union business checking account ending in 68331 and held in the name of Company

D. KINGA POLITANSKA was an authorized signer on Polish & Slavic Account              1.
    Case: 1:18-cr-00809 Document #: 1 Filed: 11/29/18 Page 3 of 11 PageID #:3



      2.     Beginning no later than in or about October 2014, and continuing until

on or about February 2Z,2Ol7 , in the Northern District of Illinois, Eastern Division,

and elsewhere,

                                   CRISTIAN MALEC ANd
                                   KINGA POLITANSKA,

defendants herein, together with Individual A and others known and unknown to the

Grand Jury, knowingly executed, and attempted to execute, a scheme to defraud a

.financial institution, which scheme is further described below'

      g.     It    was part of the scheme that MALEC and POLITANSKA placed the

funds of Chase at risk by fraudulently inflating the balances of Chase Account 1 and

Chase Account      2, and placed the funds of Citibank at risk by fraudulently inflating

the balance of CitibankAccount 1. MALEC and PollTANSKAfraudulentlyinflated

the balances of these accounts by depositing into them checks that drew on accounts

with insufficient funds,   as   well as by making check deposits into these accounts with

the intent to stop payment on the check before it settled. Additionally, MALEC and

POLITANSKA fraud.ulently obtained funds from Chase by withdrawing and

transferring money from Chase Account 1 and Chase Account 2 when the balances

of these accounts were fraudulently inflated'

       4.     It   was further part of the scheme that MALEC and POLITANSKA

deposited, and caused       to be deposited, into    Chase Account 1 checks drawn on

Edgebrook Account        1, knowing that MALEC and POLITANSKA would                  stop

payment, and cause payment to be stopped, on these deposited checks, thereby
    Case: 1:18-cr-00809 Document #: 1 Filed: 11/29/18 Page 4 of 11 PageID #:4



temporarily and fraudulently inflating the amount of funds available to           be


withdrawn from Chase Account 1.

      b.    It was further part of the scheme that MALEC and POLITANSKA
deposited, and caused to be deposited, into Chase Account 2 checks drawn on Polish

& Slavic Account 1, knowing that MALEC and POLITANSKA would stop payment,

and cause payment to be stopped", on these deposited checks, thereby temporarily

and fraudulently inflating the amount of funds available to be withdrawn from

Chase Account 2.

      G. It was further part of the scheme that MALEC and POLITANSKA
deposited, and caused to be deposited, into Chase Account 2 checks drawn on Polish

& Slavic Account 1, knowing that Polish & Slavic Account   t   had insufficient funds

to pay those checks, thereby temporarily and fraudulently inflating the amount of

funds available to be withdrawn from Chase Account 2'

      7.     It was further part of the scheme that, before payment   on these checks

was stopped, and while the balances in Chase Account L and Chase Account 2 were

fraudulently inflated, MALEC and POLITANSKA withdrew and transferred funds,

and caused funds to be withdrawn and transferred, from Chase Account 1 and Chase

Account 2 for their own benefit'

      8.     It   was further part of the scheme that, soon after these funds were

withdrawn and transferred from Chase Account 1 and Chase Account 2, MALEC

and POLITANSKA stopped payment, and caused payment to be stopped, on the
    Case: 1:18-cr-00809 Document #: 1 Filed: 11/29/18 Page 5 of 11 PageID #:5



Edgebrook Account 1 and Polish & Slavic Account L checks that had been deposited

into Chase Account 1 and Chase Account 2.
         g.     It was further part   of the scheme that, between on or about May      1-0,


2O1:G,   and on or about June B, 20L6, MALEC and POLITANSKA withdrew and

transferred, and caused to be withdrawn and transferred, approximately $735,000

in fraudulently obtained funds from Chase Account2to CitibankAccount L. In order

to persuade Citibank employees that the approximately $735,000 had cleared Chase

Account    2,   and.   to obtain the funds, MALEC, POLITANSKA, and Individual A
presented, and caused to be presented, to Citibank employees, an altered bank

statement for Chase Account 2, which fraud.ulently reflected that Chase Account          2


had sufficient funds to cover the withdrawal and transfer of the approximately

$zgs,ooo.

         10.    It was further part of the   scheme that, in or about February 2017, after

the Federal Bureau of Investigation executed a search warrant at the business office

of Company D and the home of Individual A, MALEC instructed Individual A to

falsely tell FBI agents that POLITANSKA had loaned money to MALEC and

Individual A for them to open a truck repair shop and to buy trucks, knowing that

none of the Polish        &   Slavic Account 1 checks deposited into Chase Account 2

constituted loans.

         11. It        was further part of the scheme that MALEC, POLITANSKA,

Individual A, and others concealed, misrepresented, and hid the existence and

purpose of the scheme and the acts done in furtherance of the scheme.
    Case: 1:18-cr-00809 Document #: 1 Filed: 11/29/18 Page 6 of 11 PageID #:6



      L2.    On or about May    1-9, 20L6,   at Park Ridge, in the Northern District of

Illinois, Eastern Division, and elsewhere,

                              CRISTIAN MALEC ANd
                              KINGA POLITANSKA,

defendants herein, knowingly executed, and attempted            to   execute,   the   above-

described scheme by depositing, and causing to be deposited, into Chase Account 2 a

check, numbered 8L45, made payable to Company C          in the amount of $183,352.48,

drawn on Polish & Slavic Account   1,   intending to stop payment, and causing payment

to be stopped; on that check, and knowing there were insuffi.cient funds available to

cover that check;

      In violation of Title 18, united states code, section 1344(l).
    Case: 1:18-cr-00809 Document #: 1 Filed: 11/29/18 Page 7 of 11 PageID #:7



                                  COI]NT TWO

      The sPECIAL DECEMBER 2OL7 GRAND JURY further charges:

      1.     Paragraphs L through 11 of Count One of this Indictment are

incorporated here.

      2.     On or about May 19, 20l6,at Park Ridge, in the Northern District of

Illinois, Eastern Division, and elsewhere,
                              CRISTIAN MALEC ANd
                              KINGA POLITANSKA,

defendants herein, knowingly executed, and attempted         to execute, the above-

described. scheme by depositing, and causing to be deposited, into Chase Account 2 a

check, numbered 8146, made payable to Company C in the amount of $185,962.31,

drawn on Polish & Slavic Account 1, intending to stop payment, and causing payment

to be stopped, on that check, and knowing there were insufficient funds available to

cover that check;

      In violation of Title 18, United states code, section 1344(1).
    Case: 1:18-cr-00809 Document #: 1 Filed: 11/29/18 Page 8 of 11 PageID #:8



                                 COUNT THREE

      The SPECIAL DECEMBER 20L7 GRAND JURY further charges:

      1.     Paragraphs 1 through      lL of Count One of this Indictment are
incorporated here.

      2.     On or about May 19, 20L6, at Park Ridge, in the Northern District of

Illinois, Eastern Division, and elsewhere,

                              CRISTIAN MALEC ANd
                              KINGA POLITANSKA,

defendants herein, knowingly executed, and attempted         to   execute,   the   above-

described scheme by depositing, and causing to be deposited, into Chase Account 2 a

check, numbered 8148, made payable to Company C in the amount of $190,321.41,

drawn on Polish & Slavic Account 1, intending to stop payment, and causing payment

to be stopped, on that check, and knowing there were insufficient funds available to

cover that check;

      In violation of Tit1e 18, United States Code, Section 1344(7).
    Case: 1:18-cr-00809 Document #: 1 Filed: 11/29/18 Page 9 of 11 PageID #:9



                                   COI.INT FOUR

      The SPECIAL DECEMBER 2Ot7 GRAND JURY further charges:

      1.     Paragraphs   1 through 11 of Count One of this Indictment               are

incorporated here.

      2.     On or about May 20,2016, at Park Ridge, in the Northern District of

Illinois, Eastern Division, and elsewhere,

                              CRISTIAN MALEC ANd
                              KINGA POLITANSKA,

defendants herein, knowingly executed, and attempted           to   execute,   the above-
described scheme by depositing, and causing to be deposited; into Chase Account 2 a

check, numbered 8L47, made payable to Company C          in the amount of $182,728.5L,

drawn on Polish & Slavic Account   1,   intending to stop payment, and causing payment

to be stopped, on that check, and knowing there were insufficient funds available to

cover that check;

      In violation of Title 18, United States Code, Section L344(l).
   Case: 1:18-cr-00809 Document #: 1 Filed: 11/29/18 Page 10 of 11 PageID #:10



                                   COI.]NT FTYE

      The SPECIAL DECEMBER 20L7 GRAND JURY further charges:

      1.     Paragraphs   1 through 11 of Count One of this Indictment             are

incorporated here.

      2.     On or about May 20, 20L6, at Park Ridge, in the Northern District of

Illinois, Eastern Division, and elsewhere,

                              CRISTIAN MALEC ANd
                              KINGA POLITANSKA,

defendants herein, knowingly executed, and attempted         to   execute,   the above-
described scheme by depositing, and causing to be deposited, into Chase Account 2 a

check, numbered 8149, made payable to Company C in the amount of $182,354.21,

drawn on Polish & Slavic Account 1, intending to stop payment, and causing payment

to be stopped, on that check, and knowing there were insuffrcient funds available to

cover that check;

      In violation of Title 18, United States Code, Section 1344(1).




                                             10
     Case: 1:18-cr-00809 Document #: 1 Filed: 11/29/18 Page 11 of 11 PageID #:11



                           FORFEITURE ALLEGATION

         The SPECIAI DECEMBER 2017 GRAND JURY alleges:

               Upon conviction of an offense in violation of Title 18, United States

Code, Section L344, affecting a financial institution, as set forth in this Indictment,

defendants shall forfeit      to the United States of America any property which
constitutes and is derived from proceeds obtained directly and indirectly as a result

of the offense, as provided   in Title 18, United States Code, Section 982(aX2XA).

         2.    The property to be forfeited includes, but is not limited to, a personal

money judgment in the amount of approximately $694,000.

         3.    If any of the property described above, as a result of any act or omission

by   .   defendant: cannot be located upon the exercise of due diligence; has been

transferred or sold to, or deposited with, a third party; has been placed beyond the

jurisdiction of the Court; has been substantially diminished in value; or has been

commingled     with other property which cannot be divided without difficulty, the
United States of America shall be entitled to forfeiture of substitute property,       as

provided in Title 21, United States Code Section 853(p).



                                                 A TRUE BILL:




                                                 FOREPERSON




UNITED STATES ATTORNEY

                                            11
